Citation Nr: 0311085	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-20 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from February 2, 1993, to 
April 25, 1995.  She also had prior service in the United 
States Army Reserves from May 12, 1992, to December 17, 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 determination by the 
Buffalo, New York RO.  This case was before the Board in 
October 1998 and January 1999 when it was remanded for 
additional development.

The Board notes that the veteran was scheduled for a hearing 
before the Board in Washington, D.C., in April 2003.  She was 
notified of the hearing by a letter sent to her address of 
record.  The notice was returned as undeliverable.  The 
appellant did not appear for the hearing, has not provided VA 
with her current address and has not requested that the 
hearing be rescheduled.  Accordingly, her request for such a 
hearing is considered abandoned.


FINDINGS OF FACT

1.  The veteran served on active duty from February 2, 1993, 
to April 25, 1995, serving only 2 years, 2 months and 24 days 
of her 4-year term of enlistment.

2.  The veteran was not discharged or released from active 
duty because of a service-connected disability, a preexisting 
medical condition not characterized as a disability, for 
hardship, for convenience of the Government after completing 
30 months of a three-year enlistment, involuntarily for 
convenience of the Government as a result of a reduction in 
force, or for a physical or mental condition not 
characterized as a disability and not the result of her own 
willful misconduct.

3.  The veteran was not involuntarily separated from service 
or voluntarily separated with voluntary separation 
incentives.


CONCLUSION OF LAW

The veteran does not meet the basic eligibility requirements 
to receive educational benefits pursuant to Chapter 30, Title 
38, United States Code.  38 U.S.C.A. §§ 3011, 3018 (West 
2002); 38 C.F.R. §§ 21.7042, 21.7044, 21.7045 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001)(codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2002)).  

The VCAA made several amendments to the law governing certain 
VA claims, to include redefining VA's duty-to-assist and 
notification obligations.  However, it does not appear that 
these changes are applicable to claims such as the one 
decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the United States Court of Appeals for 
Veterans Claims held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, pointing out that the statute at issue 
in such cases was not found in Title 38, United States Code, 
Chapter 51 (i.e. the laws changed by VCAA).  As well, the 
statutes at issue in this matter are not found in Chapter 51 
(rather, in Chapter 30).

In the case at hand, the veteran essentially contends that 
she should be entitled to educational assistance benefits 
under Chapter 30 of Title 38, United States Code because she 
allegedly was misinformed by personnel at the Army education 
center that she would have had sufficient service to qualify 
for Chapter 30 benefits if she were discharged in April 1995.

The Board acknowledges the veteran's contentions; however, 
the legal criteria governing service eligibility requirements 
for Chapter 30 educational benefits are clear and specific, 
and the Board is bound by them.  Under the governing 
criteria, there is no basis in law upon which to grant the 
veteran educational assistance benefits under Chapter 30.

An individual may establish eligibility for basic educational 
assistance under Chapter 30 by satisfying certain service 
prerequisites.  Under 38 U.S.C.A. § 3011(a)(1)(A) and 38 
C.F.R. § 21.7042(a)(1), an individual may establish 
eligibility by showing that she first entered on active duty 
as a member of the armed forces after June 30, 1985.  The 
individual also must demonstrate that she served at least 
three years of continuous active duty, or at least two years 
if the individual's initial period of active duty was less 
than three years.  38 U.S.C.A. § 3011(a)(1)(A)(1); 38 C.F.R. 
§ 21.7042(a)(2).

Significantly, the governing legal criteria specify that in 
order to be eligible to receive educational benefits pursuant 
to Chapter 30, an individual, after June 30, 1985, must 
continue on active duty in the Armed Forces for at least 
three years, unless discharged or released for a qualifying 
reason (a service-connected disability, a medical condition 
which preexisted service, hardship, the convenience of the 
Government if the individual completed not less than 30 
months continuous active duty after that date, involuntarily 
for the convenience of the Government as a result of a 
reduction in force, or for a physical or mental condition not 
characterized as a disability and not the result of her own 
willful misconduct).  38 U.S.C.A. § 3011(a); 38 C.F.R. § 
21.7044(a)(4).

Eligibility for Chapter 30 educational assistance may also be 
established, notwithstanding any other provision of law, for 
an individual who is involuntarily separated with an 
honorable discharge after February 2, 1991, and who meets 
other statutory criteria, under 38 U.S.C.A. § 3018A.  
Finally, notwithstanding any other provision of law, 
educational assistance may be appropriated for individuals 
separated from active service with an honorable discharge and 
who receive voluntary separation incentives.  38 U.S.C.A. § 
3018B; 38 C.F.R. § 21.7045.

The record reflects that the veteran served in the United 
States Army Reserves from May 12, 1992, to December 17, 1992.  
This service consisted of 12 weeks of active duty for 
training and an additional 16 weeks of wheel vehicle repair.  
Thereafter, she served on active duty in the Army from 
February 2, 1993, until her honorable release from active 
duty on April 25, 1995.  The narrative reason for separation 
was: "non-retention on active duty."  Army Perscom verified 
that the term of the veteran's enlistment was 4 years.

The Board observes that for purposes of the Chapter 30 
program, the term "active duty" means full-time duty in the 
Armed Forces, other than active duty for training.  It does 
not include any service under the provisions of 10 U.S.C. § 
511(d) pursuant to an enlistment in the Army National Guard 
or the Air National Guard, or as a Reserve for service in the 
Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps 
Reserve, or Coast Guard Reserve.  38 U.S.C.A. § 101(21)(A); 
38 C.F.R. § 21.7020.  Therefore, the veteran's first period 
of service with the Army Reserve in 1992 is not considered 
"active duty" for Chapter 30 purposes.

With regard to the veteran's active duty service from 
February 2, 1993, to April 25, 1995, the Board notes that the 
veteran did not serve her obligated period of active duty.  
Rather, she served 2 years, 2 months and 24 days of a 4-year 
enlistment period.  Her DD Form 214 notes that she was 
released from active duty, not by reason of physical 
disability, but by reason of "non-retention on active 
duty."  Additionally, there is no evidence that the veteran 
was involuntarily separated from service or voluntarily 
separated with voluntary separation incentives as those terms 
are defined by statute.  See 38 U.S.C.A. § 3018.

In sum, the legal criteria in this case are clear and the 
pertinent facts are not in dispute.  The veteran does not 
have the requisite active service for Chapter 30 educational 
benefits.  In pursuing her appeal, the veteran's sole 
argument is that she was misinformed about the law.  In 
response to this, it can only be pointed out that the Board 
has no authority to create exceptions, or to overturn or to 
disregard this very specific limitation on the award of 
Chapter 30 educational benefits.  38 U.S.C.A. § 7104(a) 
(2002).  Therefore, the Board concludes that there is no 
legal basis for a grant of those benefits, and the veteran's 
claim must be denied.  38 U.S.C.A. § 3011; 38 C.F.R. 
§§ 21.7042, 21.7044, 21.7045; Sabonis v. Brown, 6 Vet. App. 
426 (1994) (where the law is dispositive, the claim should be 
denied on the basis of the absence of legal merit).


ORDER

The Board having determined that the appellant does not meet 
the basic eligibility requirements for educational assistance 
benefits under Chapter 30, Title 38, United States Code, the 
appeal is denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

